Thompson, J.,
delivered the opinion of the Court.
James L. Murray applies for leave to appeal from an order filed in the Criminal Court of Baltimore denying relief sought by applicant’s first petition under the Uniform Post Conviction Procedure Act. The hearing judge found that within thirty days from the imposition of sentence the applicant requested his retained counsel to *401file an appeal, but, relying on older cases, the hearing judge denied relief.
Maryland Rule 719 b 6 (effective September 1, 1967) establishes duties for court appointed counsel as follows:
“. . .counsel shall advise the accused concerning his right to appeal and his right to apply for a review of his sentence. If directed by the accused, counsel shall assist in the preparation of an application for review of sentence under Rule 762 (Review of Sentence) and an order for appeal, and shall file same over the signature of the accused.”
In Evans v. Warden, 8 Md. App. 26, 257 A. 2d 474 we held the same standards must be met by retained counsel, and upon counsel’s failure to comply with the rule, in cases arising after its effective date, a belated appeal must be granted.

Application for leave to appeal granted; case remoMded for further proceedings consistent with this opinion.